PZENA INVESTMENT MANAGEMENT, INC. REPORTS RESULTS FOR THE SECOND QUARTER OF 2011 · Revenue was $22.4 million, operating income was $12.1 million. · Diluted earnings per share was $0.09 on GAAP basis and $0.10 on non-GAAP basis. NEW YORK, NEW YORK, July 26, 2011 – Pzena Investment Management, Inc. (NYSE: PZN) reported the following GAAP and non-GAAP basic and diluted net income and earnings per share for the three and six months ended June 30, 2011 and 2010 (in thousands, except per-share amounts): GAAP Basis Non-GAAP Basis For the Three Months Ended June 30, For the Three Months Ended June 30, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ GAAP Basis Non-GAAP Basis For the Six Months Ended June 30, For the Six Months Ended June 30, (unaudited) Basic Net Income $ Basic Earnings Per Share $ Diluted Net Income $ Diluted Earnings Per Share $ The results for the three and six months ended June30, 2011 and 2010 include adjustments related to the Company’s tax receivable agreement and the associated liability to selling and converting shareholders.Management believes that these accounting adjustments add a measure of non-operational complexity which obscures the underlying performance of the business.In evaluating the financial condition and results of operations, management also reviews non-GAAP measures of earnings, which exclude these items.Excluding these adjustments, non-GAAP diluted net income and non-GAAP diluted net income per share were $6.6million and $0.10, respectively, for the three months ended June 30, 2011, and $5.0million and $0.08, respectively, for the three months ended June30, 2010.Non-GAAP diluted net income and non-GAAP diluted net income per share were $12.8million and $0.20, respectively, for the six months ended June 30, 2011, and $10.5million and $0.16, respectively, for the six months ended June30, 2010.GAAP and non-GAAP net income for diluted earnings per share generally assumes all operating company membership units are converted into Company stock at the beginning of the reporting period, and the resulting change to Company GAAP and non-GAAP net income associated with its increased interest in the operating company is taxed at the Company's effective tax rate.When this conversion results in an increase in earnings per share or a decrease in loss per share, diluted net income and diluted earnings per share are assumed to be equal to basic net income and basic earnings per share for the reporting period. Management uses the non-GAAP measures to assess the strength of the underlying operations of the business.It believes non-GAAP measures provide information to better analyze the Company's operations between periods and over time.Investors should consider the non-GAAP measures in addition to, and not as a substitute for, financial measures prepared in accordance with GAAP. Assets Under Management (unaudited) ($ billions) Three Months Ended June 30, March 31, June 30, Institutional Accounts Assets Beginning of Period $ $ $ Inflows Outflows ) ) ) Net Flows ) ) Market Appreciation/(Depreciation) ) ) End of Period $ $ $ Retail Accounts Assets Beginning of Period $ $ $ Inflows Outflows ) ) ) Net Flows ) ) Market Appreciation/(Depreciation) ) End of Period $ $ $ Total Assets Beginning of Period $ $ $ Inflows Outflows ) ) ) Net Flows ) ) ) Market Appreciation/(Depreciation) ) ) End of Period $ $ $ Financial Discussion Revenue (unaudited) ($ thousands) Three Months Ended June 30, March 31, June 30, Institutional Accounts $ $ $ Retail Accounts Total $ $ $ Six Months Ended June 30, June 30, Institutional Accounts $ $ Retail Accounts Total $ $ Revenue was $22.4 million for the second quarter of 2011, an increase of 15.5%, from $19.4 million, for the second quarter of 2010, and an increase of 2.8%, from $21.8 million, for the first quarter of 2011.For the six months ended June 30, 2011, revenues were $44.2 million, an increase of 14.8%, from $38.5 million, for the six months ended June 30, 2010. Average assets under management for the second quarter of 2011 was $16.3 billion, an increase of 12.4%, from $14.5 billion, for the second quarter of 2010, and a slight increase of 0.6%, from $16.2 billion, for the first quarter of 2011. The weighted average fee rate was 0.549% for the second quarter of 2011, increasing from 0.533% for the second quarter of 2010, and from 0.539% for the first quarter of 2011.The increase from the second quarter of 2010 and first quarter of 2011 was primarily due to performance fees recognized.Institutional accounts comprised 80.4% of average assets for the three months ended June 30, 2011, compared to 75.9% of average assets for the three months ended June 30, 2010, and 79.6% of average assets for the three months ended March 31, 2011. The weighted average fee rate for institutional accounts was 0.591% for the second quarter of 2011, increasing from 0.585% for the second quarter of 2010, and from 0.578% for the first quarter of 2011.The year-over-year and first quarter to second quarter of 2011 increases were primarily due to performance fees recognized. The weighted average fee rate for retail accounts was 0.378% for the second quarter of 2011, increasing from 0.371% for the second quarter of 2010, and decreasing from 0.385% for the first quarter of 2011. The year-over-year and first quarter to second quarter of 2011 fluctuations were primarily due to the timing of asset flows in our retail accounts. Total operating expenses were $10.3 million in the second quarter of 2011, increasing from $9.4 million in the second quarter of 2010, and equal to the $10.3 million in the first quarter of 2011.Operating expenses for the six months ended June 30, 2011 increased by $2.0 million, or 10.7%, compared to those of the six months ended June 30, 2010.The increases in operating expenses year-over-year and from the second quarter of 2010 were primarily due to increases in compensation and benefits expenses. As of June 30, 2011, employee headcount was 68, down from 70 at June 30, 2010, and up from 67 at March 31, 2011. Operating margin was 54.0% for the second quarter of 2011, compared to 51.4% for the second quarter of 2010, and 52.8% for the first quarter of 2011.For the six months ended June 30, 2011, the operating margin was 53.2%, compared to 51.4% for the six months ended June 30, 2010. Other income/(expense) was an expense of $2.0 million for the second quarter of 2011, income of $0.4 million for the second quarter of 2010, and income of $0.1 million for the first quarter of 2011.Other income/(expense) includes the net realized and unrealized gain/(loss) recognized by the Company on its direct investments, as well as those recognized by the Company’s external investors on their investments in investment partnerships that the Company is required to consolidate.The realized and unrealized gain/(loss) associated with the investments of the Company’s outside interests are offset in net income attributable to non-controlling interests.Second quarter 2011 other income/(expense) also included expenses of $2.1 million associated with an increase in the Company’s liability to its selling and converting shareholders resulting from changes in the realizability of its related deferred tax asset.Such adjustments generated income of $1.1 million and expenses of $0.1 million in the second quarter of 2010 and first quarter of 2011, respectively.Details of other income/(expense), as well as a reconciliation of the related GAAP and non-GAAP measures, are shown below: Other Income/(Expense) (unaudited) ($ thousands) Three Months Ended June 30, March 31, June 30, Interest and Dividend Income $ $ 39 $ Interest Expense - - ) Net Realized and Unrealized Gain/(Loss) from Investments ) Change in Liability to Selling and Converting Shareholders¹ ) ) Other Income/(Expense) ) ) 90 GAAP Other Income/(Expense) ) Change in Liability to Selling and Converting Shareholders¹ ) Outside Interests of Investment Partnerships² (1
